Case 2:17-cv-03306-SJO-MRW Document 71 Filed 10/15/18 Page 1 of 2 Page ID #:424



 1                                                     October 15, 2018

 2                                                         VPC

 3

 4
                                                         JS-6
 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   DARREN “PETE” WHITE                   CASE NO.: CV17-03306 SJ0 (MRWx)
12                                         Honorable S. James Otero
                 Plaintiff,
13

14         vs.                             ORDER OF DISMISSAL

15   CITY OF LOS ANGELES; CHIEF
16   CHARLIE BECK, in his official
     capacity; SERGEANT KENNY and
17   and DOES 1 through 10,
18
                 Defendants.
19

20

21

22         ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE:
23

24         Based upon the foregoing request of Plaintiffs and Defendants in the above
25   entitled action DARREN “PETE” WHITE vs. CITY OF LOS ANGELES, et al.
26   ///
27   ///
28   ///
                                             1
Case 2:17-cv-03306-SJO-MRW Document 71 Filed 10/15/18 Page 2 of 2 Page ID #:425



 1   The Court shall DISMISS DEFENDANT CITY OF LOS ANGELES WITH
 2   PREJUDICE, as to ALL CAUSES OF ACTIONS in the above entitled action.
 3

 4   DATED: October 15, 2018
 5

 6
                                       _________________________________
 7                                     HONORABLE S. JAMES OTERO
 8
                                        United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
